Citation Nr: 0120803	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-03 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected mood disorder, including dysthymia, on 
appeal from an initial grant of service connection.

2.  Entitlement to an increased rating for service-connected 
residuals of keloid, right jaw, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals of keloid, left jaw, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1953 to July 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from appeals of rating decisions by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA); the first of which was a denial of compensable ratings 
for keloid scar of the right cheek and keloid scar of the 
left cheek, and the second of which was a denial of a rating 
greater than 10 percent on an initial grant of service 
connection for a mood disorder including dysthymia.  A 
subsequent rating decision regarding the keloid disability 
recharacterized the disabilities as residuals of keloids of 
the right jaw and the left jaw, and increased the disability 
rating to 10 percent for each disability.  Those two issues 
remain on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In August 2000, the Board denied the claims on appeal.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In February 2001, the VA General 
Counsel and the appellant's attorney filed a Joint Motion for 
Remand and to Stay Further Proceedings.  The parties 
requested that the Court vacate the Board's August 2000 
decision and remand the matter for the Board to provide an 
adequate statement of its reasons and bases as regards the 
denied claims.  The Court granted the Joint Motion in March 
2001, vacating and remanding the matters on appeal.


REMAND

As regards the mood disorder claim, the Board found in its 
August 2000 decision that, despite a Global Assessment of 
Functioning (GAF) score of 49 in a February 1999 VA 
examination report, an evaluation in excess of 10 percent was 
not warranted.  The Joint Motion noted that a remand was 
necessary as the Board had neither accepted the February 1999 
VA examiner's assessment of the appellant's level of 
disability nor had it returned the case for a new 
examination.  Accordingly, the Board finds that the appellant 
should be afforded another VA psychiatric examination that 
addresses the severity of his service-connected mood 
disorder.

As regards the claims concerning the keloids of the left and 
right jaw, the Joint Motion noted that a remand was necessary 
as the Board did not address the appellant's potential 
entitlement to separate compensable ratings for tender and 
painful scars under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
See 38 C.F.R. § 4.14 (2000); see also Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (separate evaluations are 
appropriate only if none of the symptomatology for one 
"condition" is duplicative of, or overlaps with, the 
symptomatology of another "condition" arising out of the 
same disease or injury).  Accordingly, the Board finds that 
the appellant should be afforded another VA examination(s) 
that addresses his pain symptomatology due to his service-
connected keloids of the left and right jaw.

The Board notifies the appellant that the requested 
examinations are being scheduled to assist VA in properly 
adjudicating his claims and that his failure to report for 
the examinations may result in his claims being disallowed.  
38 C.F.R. § 3.655 (2000).  The appellant is further advised 
that the duty to assist is not a "not always a one-way 
street".  He should assist the RO, to the extent possible, 
in the development of his claims.  Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims, as here, filed before the date of enactment of 
the VCAA, and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The appellant reported that he was treated by L. Q. Poblete, 
M.D.  He provided an authorization form in 1997, and the RO 
attempted to develop Dr. Poblete's records.  Dr. Poblete 
responded in an April 1997 letter and stated that she did not 
have any hospital records for the appellant and that the RO 
should write to Appling Healthcare Hospital for the 
appellant's records.  

First, it is unclear from Dr. Poblete's written statement 
whether she has any non-hospitalization records of treatment 
for the appellant.  Therefore, the RO should make another 
attempt to develop any such outpatient treatment records.  
Second, as regards the source mentioned by Dr. Poblete, 
Appling Healthcare Hospital, it does not appear that the RO 
requested an authorization from the appellant and then 
attempted to develop records from that source.  As these 
records may be pertinent to the claims on appeal, they should 
be developed.

In addition, the appellant reported that he was treated for 
numbness in his face by F. H. Howard, M.D., from 1960 to 
1971.  He provided an authorization form in 1997.  However, 
there is no indication that the RO attempted to develop Dr. 
Howards' records.  Likewise, the appellant reported that he 
was treated for "head problems" by Dr. Lipslitz, from 1987 
to the 1990s.  He provided an authorization form in 1997.  
However, there is no indication that the RO attempted to 
develop Dr. Lipslitz's records.  As these records may be 
pertinent to the claims on appeal, they should be developed.

Lastly, a review of the record indicates that the appellant 
has been receiving ongoing treatment in recent years from the 
VA Medical Center (MC) in Dublin, Georgia.  Treatment records 
from this source dated from February 2000 should be 
associated with the claims folder.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are considered to be 
constructively included within the record and must be 
acquired if material to an issue on appeal).

While the Board regrets the further delay that the remand of 
this case will cause, in view of the foregoing, the Board 
must remand the case.  Accordingly, this case is REMANDED for 
the following development:

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence pertinent to his claims on 
appeal that has not already been made 
part of the record, including treatment 
records, VA and non-VA, and should assist 
him in obtaining such evidence.  The 
appellant must adequately identify the 
records and provide any necessary 
authorization. 

2.  After obtaining any necessary 
authorization and any further address 
specifics from the appellant, the RO 
should make efforts to obtain all records 
pertaining to the appellant's treatment 
by:

a.  L. Q. Poblete, M.D, 605 South 
Main St., Baxley, GA 31513; and

b.  Appling Healthcare Hospital; and 

c.  F. H. Howard, M.D., 163rd St. at 
Amsterdam & St. Nicholas Ave., New 
York, NY from 1960 to 1971; and 

d.  Dr. Lipslitz, 8 Linden Ave., 
Middletown, NY 10940, from 1987 to 
the 1990s

If the RO, after making reasonable 
efforts, is unable to obtain any 
adequately identified records sought, the 
RO shall notify the appellant that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO should make further efforts to 
obtain pertinent federal records until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain all records pertaining 
to the appellant's treatment at the 
Dublin VAMC since February 2000.  If the 
RO, after making reasonable efforts, is 
unable to obtain any records sought, the 
RO shall notify the appellant that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  The appellant should be scheduled for 
another VA psychiatric examination to 
determine the severity of his service-
connected mood disorder, including 
dysthymia.  The claims folder should be 
made available to the examiner in 
connection with the evaluation.  Any 
testing deemed necessary should be 
performed.  The examiner is to prepare an 
examination report which corresponds to 
the applicable rating criteria.  In other 
words, the examiner's report should 
include an assessment as to whether the 
appellant's mood disorder, including 
dysthymia, is severe enough to be 
manifested by  Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).  The examiner should also opine 
as to the appellant's relative difficulty 
in obtaining or retaining employment due 
to his mood disorder, including 
dysthymia.  A GAF score should be 
provided with an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

5.  The appellant should be scheduled for 
appropriate VA examinations to determine 
the location, etiology, and severity of 
his pain symptomatology associated with 
his service-connected keloids of the left 
and right jaw.  The claims folder should 
be made available to the examiner in 
connection with the evaluation.  Any 
testing deemed necessary should be 
performed.  As regards each keloid, the 
examiner should specifically indicate 
whether the appellant had symptoms of 
pain associated with tender and painful 
scars which are not duplicative of, or 
overlapping with, symptoms associated 
with post-surgical neuralgia, including 
pain.  The examiner should also opine as 
to the appellant's relative difficulty in 
obtaining or retaining employment due to 
his keloids of the left and right jaw.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  After completion of the above, the RO 
should readjudicate the issues on appeal 
with consideration of the instructions 
mandated by the Joint Motion.  If any of 
the benefits sought on appeal remain 
denied, the appellant and his attorney 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



